                                              Case 2:19-cv-00263-MCE-DB Document 41 Filed 10/06/20 Page 1 of 2


                                          1   JAMES R. TENERO             (SBN 201023)
                                              SELMAN BREITMAN LLP
                                          2   33 New Montgomery, Sixth Floor
                                              San Francisco, CA 94105-4537
                                          3   Telephone      :     415.979.0400
                                              Facsimile      :     415.979.2099
                                          4   Email          :     jtenero@selmanlaw.com

                                          5   SHERYL W. LEICHENGER (SBN 161688)
                                              SELMAN BREITMAN LLP
                                          6   11766 Wilshire Boulevard, Sixth Floor
                                              Los Angeles, CA 90025-6538
                                          7   Telephone     :     310.445.0822
                                              Facsimile     :     310.473.2525
                                          8   Email         :     sleichenger@selmanlaw.com

                                          9   Attorneys for Defendant
                                              EVEREST NATIONAL INSURANCE COMPANY
                                         10
                                                                           UNITED STATES DISTRICT COURT
   LLP




                                         11
                                                                EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO
                                         12
Selman Breitman
                  AT T ORNE YS AT L AW




                                         13
                                              COUNTY OF SACRAMENTO,                               Case No. 2:19-CV-00263-MCE-DB
                                         14
                                                             Plaintiff,                           ORDER GRANTING REQUEST TO
                                         15                                                       SEAL DOCUMENTS
                                                     v.
                                         16
                                              EVEREST NATIONAL INSURANCE                          Action Filed:   02/11/2019
                                         17   COMPANY,

                                         18                  Defendant.

                                         19

                                         20          Defendant, Everest National Insurance Company (“Everest National”), through its counsel

                                         21   of record, James R. Tenero of Selman Breitman LLP, moved this Court for an order sealing

                                         22   documents containing attorney-client privilege and/or attorney work-product information which

                                         23   document is the Declaration of Patrick Stetz in Support of Everest National’s Opposition to

                                         24   Plaintiff’s Ex-Parte Application to Further Modify Scheduling Order which was filed with the

                                         25   Court on September 29, 2020 as Document 38-1. The Request to Seal the Stetz Declaration is

                                         26   made on the grounds that the document to be sealed contains attorney-client privilege and/or

                                         27   attorney work-product which is subject to the Stipulation and Protective Order entered by the Court

                                         28   ///
                                                                                              1
                                                     ORDER GRANTING REQUEST TO SEAL DOCUMENTS-CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4822-2385-8125 .v1
                                              Case 2:19-cv-00263-MCE-DB Document 41 Filed 10/06/20 Page 2 of 2


                                          1   on February 24, 2020. In addition, the documents are subject to Federal Rules of Evidence 502

                                          2   and should not be available on the public record.

                                          3          This request is narrowly tailored to seal only that material for which good cause to seal has

                                          4   been established.

                                          5          Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

                                          6          The documents subject to the request to seal, comprising 48 pages, are hereby ordered

                                          7   sealed permanently. Electronic access to the sealed documents shall be limited to the counsel for

                                          8   County of Sacramento and counsel for Everest National, in addition to the court and authorized

                                          9   court personnel.

                                         10          IT IS SO ORDERED.
   LLP




                                         11

                                         12   Dated: October 6, 2020
Selman Breitman
                  AT T ORNE YS AT L AW




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                               2
                                                     ORDER GRANTING REQUEST TO SEAL DOCUMENTS-CASE NO. 2:19-cv-00263-MCE-DB
3062 45344 4822-2385-8125 .v1
